                                                                               CASEY M. O’BRIEN
                                                                                     212.669.0615
                                                                           cobrien@hillrivkins.com

                                   November 27, 2019


Via ECF
The Hon. Jesse M. Furman, U.S.D.J.
United States District Court
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007


                             RE:       National Union Fire Ins. Co. of Pittsburgh, PA, et.
                                       al. v. APL Co. Pte. Ltd. et al.
                                       Case No.: 1:19-cv-08554-JMF
                                       LETTER MOTION: Request to Adjourn Initial
                                       Pretrial Conference
                             -------------------------------------------------------------------
Dear Judge Furman:
         We represent the Plaintiffs in the referenced action. We write to provide an update
on this matter and to request that the Initial Pretrial Conference be adjourned. Defendants
join in this request.
        The Initial Pretrial Conference is scheduled for December 11, 2019. (ECF Doc. No.
8) The parties request that the conference be adjourned to January 17, 2020, or as soon
thereafter as the Court’s schedule permits. This is the first request for an adjournment in
this case. No other appearances have been scheduled.
        This action arises out of alleged damage to shipments of Kraft Bleached Wood Pulp
(the “Cargo”) from Savannah, Georgia to Callao, Peru in August / September 2018 (the
“Shipment”). The Cargo was on board the MV AS FORTUNA (the “Vessel”) when the
Vessel ran aground on September 13, 2018. The Plaintiffs were the insurer and/or owner
and consignee of the cargo. The Defendants are common carriers and issued bills of lading
for the Shipments.
The Hon. Jesse M. Furman
November 27, 2019
Page Two


        Plaintiffs commenced this action in the Southern District of New York pursuant to
the forum selection clause in the bill of lading. We understand that in connection with the
grounding incident, the owners of the Vessel commenced a Limitation Action in Singapore,
in which the Vessel owners seek to limit their liability to the value of the Vessel.
Defendants have an interest in the Singapore action and all grounding-related claims except
this matter have been brought in Singapore. To that end, in initial discussions, Defendants
requested that Plaintiffs dismiss the SDNY action in favor of the Singapore action.
Defendants indicated that should the SDNY action continue, Defendants may file a motion.
         While the parties consider the Singapore action and a claim demand to resolve the
dispute, Plaintiffs requested, and Defendants agreed, to waive formal service pursuant to
Rule 4 of the Federal Rules of Civil Procedure. The parties agreed to extend the time for
Defendants to respond to the First Amended Complaint to January 16, 2020. The waiver
of service form, executed by counsel for Defendants, is being filed concomitantly with this
request.
      In light of the circumstances, the parties submit that the Initial Pretrial Conference
may be more productive after the deadline for Defendants’ responsive pleading.
           We remain available to address any questions the Court may have regarding this
request.
                                       Very Truly Yours,
                                      HILL RIVKINS LLP




                                       Casey M. O’Brien

CC:        via email                             The initial pretrial conference previously scheduled
           Holland & Knight LLP                  for December 11, 2019 is hereby ADJOURNED to
           Christopher Nolan, Esq.               February 5, 2020 at 3:00 p.m. The Clerk of Court
           Clayton Vignocchi, Esq.               is directed to terminate ECF No. 13. SO
           31 West 52nd Street                   ORDERED.
           New York, New York 10019
           Tel.: (212) 513-3307
           Email: chris.nolan@hklaw.com
                   clayton.vignocchi@hklaw.com                          December 2, 2019


CMO/cb
34372/11.27.2019 Request to Adjourn
